405 F.2d 497
70 L.R.R.M. (BNA) 2240
NATIONAL CASH REGISTER COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18283.
United States Court of Appeals Sixth Circuit.
Jan. 8, 1969.

J. Mack Swigert, Cincinnati, Ohio (William K. Engeman, Cincinnati, Ohio, on the brief), for petitioner.  William C. Brafford, Dayton, Ohio, of counsel.
Elliott Moore, N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, Laurence Silberman, Attys., N.L.R.B., Washington, D.C., on the brief), for respondent.
Before WEICK, Chief Judge, and O'SULLIVAN and PHILLIPS, Circuit judges.
ORDER
PER CURIAM.


1
The case is before the Court upon the petition of National Cash Register Company to review and set aside an order of the National Labor Relations Board.  The Board has filed a cross petition for enforcement.  The decision and order of the Board are reported at 167 N.L.R.B. No. 153.


2
Upon consideration, the Court finds that the decision and order of the Board are not supported by substantial evidence on the record considered as a whole.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456.


3
It is ordered that the petition to review and set aside the order of the Board by and hereby is granted and that enforcement of the order be and hereby is denied.


4
Entered by order of the Court.